Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Minseung Ahn (Reg. No. 76,611) on January 5, 2021.
The application has been amended as follows: 
	Claims 3, 4, 16, and 22 have been rejoined.

Election/Restrictions
Claims 1-4, 6-16, and 18-22 are allowable. The restriction requirement among the species I-V and Sub-species A-E, as set forth in the Office action mailed on February 5, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species II and III, sub-species A-E are withdrawn.  Claims 3, 4, 16, and 22, directed to Species II and III and/or sub-species A-E are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the scroll compressor as claimed including specifically that the sealing member includes:  a first sealing portion that has a first ring shape, the first sealing portion having a first surface that defines an axial sealing surface facing the frame, and a second sealing portion that has a second ring shape and extends from a second surface of the first sealing portion in a direction away from the frame, the second sealing portion having an outer circumferential surface that defines a radial sealing surface facing the outer side wall surface of the sealing member insertion groove, and wherein an outer diameter of the first sealing portion is different from an outer diameter of the second sealing portion is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the scroll compressor as claimed including specifically that the sealing member formed in a ring shape, inserted into the sealing member insertion groove, provided between the frame and the second scroll, and configured to divide an interval between the frame and the 
The following is an examiner’s statement of reasons for allowance: the scroll compressor as claimed including specifically that the sealing member formed in a ring shape, inserted into the sealing member insertion groove, and configured to divide an interval between the second scroll and the frame, wherein the sealing member includes: a first sealing portion having a ring shape, the first sealing portion having one surface that defines an axial sealing surface with the frame, and a second sealing portion that extends from another surface of the first sealing portion and that has a ring shape, the second sealing portion having an outer circumferential surface that defines a radial sealing surface with facing an outer side wall surface of the sealing member insertion groove, and wherein a stair-stepped surface is defined at an outer circumferential surface of the sealing member at a boundary between an outer circumferential surface of the first sealing portion and an outer circumferential surface of the second sealing portion is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746